                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    JOHN PEARL SMITH, II,                         Case No. 3:16-cr-00086-SLG-1

                           Defendant.


    ORDER REGARDING MOTION TO ADMIT ACTS OF PRISON MISCONDUCT

         Before the Court at Docket 984 is the government’s Motion to Admit Acts of

Prison      Misconduct      in    Rebuttal   to   Defense   Third   Party   Misconduct

Evidence/Statistics and Prison Security Evidence. Defendant John Pearl Smith, II

responded in opposition at Docket 993. The government replied at Docket 997.

         The government seeks an order allowing it to introduce “acts of misconduct

by third parties to rebut Smith’s proffered and proposed evidence that prison

facilities are safe and relatively violence free, as well as the proffered statistics

about third party violence in BOP facilities.”1 Mr. Smith responds that “evidence of

specific acts of prison misconduct by inmates other than Mr. Smith is irrelevant to

the individualized determination of whether or not Mr. Smith will pose a danger of

future violence in prison.”2 The government replies that it is entitled to rebut the


1
    Docket 984 at 2.
2
    Docket 993 at 2.




          Case 3:16-cr-00086-SLG Document 1074 Filed 06/02/21 Page 1 of 2
defense case if the defense opens the door by “introduce[ing] third-party inmate

conduct evidence, or prison security evidence.”3

          As the government acknowledges, its motion is premature.4                    Without

knowing with any certainty what information the defense will present in a possible

penalty phase of trial, the Court cannot determine the appropriate scope of rebuttal

information. Accordingly, the Court denies the motion without prejudice for the

government to renew after the defense concludes its selection phase case-in-chief.

However, if the defense admits information regarding the security of Bureau of

Prison facilities or information to show that inmates in Bureau of Prisons facilities

present a low risk of dangerousness, the Court intends to allow the government to

rebut that information as required by the Federal Death Penalty Act, which may

extend to information regarding specific ats of prison misconduct by inmates other

than Mr. Smith.5

          The motion at Docket 984 is DENIED without prejudice for the government

to renew during a potential penalty phase of trial. IT IS SO ORDERED.

          DATED this 2nd day of June, 2020, at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE

3
    Docket 997 at 3 (citing 1 U.S.C. § 3593(c)).
4
    Docket 997 at 2.
5
  See 18 U.S.C. § 3593(c) (“The government and the defendant shall be permitted to rebut any
information received at the hearing, and shall be given fair opportunity to present argument as
to the adequacy of the information to establish the existence of any aggravating or mitigating
factor . . . .”).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re Motion to Admit Acts of Prison Misconduct
Page 2 of 2
           Case 3:16-cr-00086-SLG Document 1074 Filed 06/02/21 Page 2 of 2
